PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this court, and the writ was issued. Argument has been heard and upon further consideration and review of the briefs and cited cases, we are unable to find sufficient conflict with the decisions of this court or of the other District Courts of Appeal to vest jurisdiction in this court as required by the Constitution, Article V, Section 4, F.S.A.
Therefore, the writ must be and is hereby discharged and the petition for writ of cer-tiorari is dismissed.
It is so ordered.
THOMAS, ROBERTS, O’CONNELL and ERVIN, JJ., and JOHNSON, District Court Judge, concur.
THORNAL, C. J., agrees to judgment dismissing petition.
DREW, J., heard argument but did not participate in the decision.